Citation Nr: 1611172	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  Lincoln, Nebraska


THE ISSUE

Whether an overpayment of VA death pension benefits in the amount of $7,707.00 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c). 

The Veteran served on active duty from July 1945 to October 1946.  The Veteran died in July 1990; the appellant was his surviving spouse.

This matter first came before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in August 2008 by the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota, that determined an overpayment of $7,707.00 had been created in the appellant's death pension benefits.  Because the appellant requested review by a Decision Review Officer, jurisdiction of the issue was transferred to the Regional Office (RO) in Lincoln, Nebraska, the appellant's home state. 

In April 2014, the Board remanded this matter to the agency of original jurisdiction (AOJ) for additional development.  

As the Board noted in its April 2014 remand, the appellant asserted on appeal that the debt was not properly created.  The separate issue of entitlement to waiver of overpayment was addressed in a June 2009 decision by the Committee on Waivers and Compromises (COWC) in St. Paul that granted a waiver of $6,000.00 in the appellant's debt but refused waiver of the remaining $1,707.00.  The appellant did not appeal the COWC's decision.  The issue of entitlement to waiver of recovery of the overpayment is accordingly not on appeal before the Board and will not be addressed below. 





FINDING OF FACT

In March 2016, the Board was notified by the VA Regional Office, that the appellant died earlier in March 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


